Title: To James Madison from Alexander James Dallas, 11 August 1816
From: Dallas, Alexander James
To: Madison, James



Dear Sir,
Philadelphia, 11 Aug. 16.

The inclosed application from Mr. Hughes, appears to be within the rules, exempting the effects of Public Ministers, upon their return to the United States, from the payment of duties.  If you approve, the proper instructions will be given to the Collector.
My solicitude, respecting the conduct of the State Banks, the organization of the National Bank, and the disorder of the currency, increases every day.  The Treasury proposition will be rejected.  To persist in that measure, or to originate any new one, at this late period of my official Service, will require an expression of your judgment, to which I will chearfully and promptly conform.  It is evident, that the State Banks calculate upon persuading, or coercing, Congress into their procrastinating Scheme.  But I hope they will be disappointed.  I am, Dear Sir, most respectfully & faithfully Yrs.

A. J. Dallas

